Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Certified copy of foreign application serial no. 201711023126.0, filed 10/27/2017.

Claims 1-3, 5-6, 8-10, 12-13 and 17-18 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Welnicki et al. [US 20130036289 A1, 2011-09-21], in view of Kleiman et al. [US 20150213049  A1, 2015-07-30].

With respect to claim 1, a method performed within a management node of backing up data comprising:
in response to receiving from a backup server a data stream to be backed up, dividing the data stream into a plurality of data segments [e.g. backup system 11 that controls a backup process via a network N] distributing the plurality of data segments to at least one computing node [e.g. storage nodes of each access nodes]  ([0331] Fig. 5, the storage system 10 has a function of dividing storage target data and storing them in a distributed manner in the storage nodes 10B which are storage devices. The storage system 10 also has a function of checking whether data of the same content has already been stored by using a unique hash value representing the feature of storage target data (block data), and for data which has been stored, eliminating duplicate storage by referring to the storing position of such data.
[0329] FIG. 4, a storage system 10 of the present invention is connected to a backup system 11 that controls a backup process via a network N. The backup system 11 acquires backup target data (storage target data) stored in a backup target device 12 connected via the network N, and requests the storage system 10 to store. Thus, the storage system 10 stores the backup target data requested to be stored as a backup.
the management node [e.g. backup system 11] being different from each computing node [e.g. access node] ([0330] FIG. 5, the storage system 10 employs a configuration that a plurality of server computers are connected. To be specific, the storage system 10 is equipped with an access node 10A (first server) serving as a server computer that controls the storing/reproducing operation of the storage system 10, a storage node 10B (second server) serving as a server computer equipped with a storage device for storing data, and a storage node 10C (third server) that stores index data representing data storage destinations. The number of the access nodes 10A, the number of the storage nodes 10B, and the number of the storage nodes 10C are not limited to those shown in FIG. 5, and a configuration in which more nodes 10A, 10B, and 10C are connected may be employed);
in response to receiving hash of a respective data segment [e.g. block data] from a first computing node of the at least one computing node [e.g. access node 10], looking up the hash in a global hash cache ([0336] then, the data storage controlling unit 21 performs duplication determination to determine whether or not block data D, to be newly stored, has been stored in the storage node 10B, that is, a storage device. At this moment, the data storage controlling unit 21 checks whether or not the hash value of the block data D exists in any of the SCC indexes B2, which have been recently read in the access node 1A. If the hash value of the block data D does not exist in any of the SCC indexes B2, the data storage controlling unit 21 then checks whether or not the hash value of the block data D, to be newly stored, exists in a global block index C1 stored in the index node 10C. Further, in the case where the SCC index B2 has not been read in the access node 1A, the data storage controlling unit 21 also checks whether or not the hash value of the block data D, to be newly stored, exists in the global block index C1 stored in the index node 10C);
the hash being generated by the first computing node [e.g. access node 10, controlling unit 21] to uniquely identify the data segment ([0335] based on the data content of this block data D, the data storage controlling unit 21 calculates a unique hash value H (feature data) representing the data content. For example, a hash value H is calculated from the data content of the block data D by using a preset hash function) the global hash cache storing hashes of data in a backup storage device ([0339] the data storage controlling unit 21 shall associate the ID specifying the storage node 10B not with the hash value but with part of the hash value and store them), 
in response to missing the hash in the global hash cache, adding the hash into the global hash cache ([0337] If the hash value of the block data D, to be newly stored, does not exist in the global block index C1 stored in the index node 10C, the data storage controlling unit 21 newly saves the block data of the stream data in the storage node 10B); and 
sending to the first computing node [e.g. access Node] an indication to store the data segment in the backup storage device ([0185-0186] the access Node maintains one Open Synchrun for each data stream being written. All new blocks are stored in this synchrun. If there is no open synchrun for the stream, or the previous synchrun's capacity was exceeded, a new synchrun is allocated. 
Once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure.
   [0340] as the data is stored as described, a plurality of continuous units of block data D1, D2, D3, and the like of the backup target data A are continuously stored in the same storage node 10B, and units of data indicating their storing positions are also stored continuously in the SCC index B2. The storage node 10B (a specific region within a particular SCC file B1) storing the block data D1, D2, D3, and the like is managed by the global block index C1).
Welnicki does not teach wherein looking up the hash includes accessing the global hash cache from the management node that is different from each computing node.
Kleiman teaches wherein looking up the hash includes accessing the global hash cache from the management node [e.g. Fig. 2, staging area data node of each server node] that is different from each computing node [e.g. data node 210A and data node 210 B] ([0016] the global fingerprint store is "global" in the sense that it tracks fingerprint updates from every staging area in the storage system. For example, if each server node in a storage system has a staging area, then the global fingerprint store tracks fingerprint updates from every one of the server nodes. 
[0020-0021] the metadata server system maintains the global fingerprint store, e.g., a hash table, that tracks data fingerprints (e.g., hash values generated based on data chunks of data objects) corresponding to unique data chunks…the global fingerprint store allows a storage system to deduplicate data in an efficient manner.
The asynchronous global deduplication technology enables a more efficient accumulation of data. For example, the staging area can accumulate data at high speed, without having to compute and lookup each individual fingerprint in real-time. The fingerprint lookup can be delayed and accomplished in a bulk/batch fashion, which is more efficient and reduces number of messages between the staging area and the metadata server system that keeps track of the fingerprint list). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Welnicki with receiving the global hash cache from each the management node (e.g. access node of Welnicki) of Kleiman. Such a modification would provide a server system for the list of data chunks that are unique amongst all data chunks stored in the cloud provider devices (Kleiman [0065]).

With respect to dependent claim 2, Welnicki as modified by Kleiman further teaches in response to (1) receiving a hash of another data segment from a second computing node of the at least one computing node [e.g. received request], and (2) hitting the hash received from the second computing node in the global hash cache (Welnicki [0161-0162] since translation insert requests can be lost, each Write Initiator maintains a (persistent) log of translations which have to be inserted into the Global Block Index. Insert requests for translation from the log are retransmitted periodically until a successful reply from the Index node is received. The Index node can receive duplicated translation insert requests. Since the (SynchrunId, BlockSeqNum) is unique for every write, duplicate inserts can be safely discarded. The duplicate inserts will commonly be detected while they're still in the DCI write buffer, but they can be removed on DCI sweep as well), sending to the second computing node an indication to discard the other data segment (Welnicki [0186] once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure).

With respect to dependent claim 3, Welnicki as modified by Kleiman further teaches in response to wherein distributing the plurality of data segments to the at least one computing node comprises: determining, from the at least one computing node, a second computing node pre-binding to the backup server; determining validity of the second node; and in response to the second node being valid, sending the plurality of data segments to the second computing node (Welnicki [0108] node failures are handled within Supernodes--all Components of a given Supernode continuously ping each other the detect failures and propagate state changes. When a node fails, the components which were hosted on that node are recovered by the remaining Peers).

With respect to dependent claim 17, Welnicki as modified by Kleiman further teaches in response to receiving a second hash of a second data segment from a second computing node of the at least one computing node, looking up the second hash in the global hash cache, the second hash  being generated by the second computing node to uniquely identify the second data segment (Welnicki [0184] if the Translation Cache did not contain any usable entry, the Global Block Index is consulted. If the block was not yet in the Global Block Index, If no candidate was found, or all the candidate blocks were rejected, the block is unique and will be stored); in response to missing the second hash in the global hash cache, adding the second hash into the global hash cache (Welnicki [0177-0180] writes from the user are first processed by the frontend of an Access Node, where they are divided into variable-sized blocks and a tree of blocks is constructed. For each block, its SHA-1 hash key is computed, which will be used to decide whether the block is unique or duplicate…the block's hash key is first looked up in the Translation Cache… if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index. It is delivered to the appropriate Index Node by routing through the DHT. The Global Block Index is then read and a set of candidate block locations is returned); and sending to the second computing node an indication to store the second data segment in the backup storage device (Welnicki [0186] once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure).

With respect to dependent claim 18, Welnicki as modified by Kleiman further teaches in response to receiving the second hash of a third data segment from the first computing node, looking up the second hash in a global hash cache, the second hash being generated by the first computing node to uniquely identify the third data segment (Welnicki [0184] if the Translation Cache did not contain any usable entry, the Global Block Index is consulted. If the block was not yet in the Global Block Index, If no candidate was found, or all the candidate blocks were rejected, the block is unique and will be stored): in response to finding the second hash in the global hash cache, not adding the second hash into the global hash cache (Welnicki [0177-0180] writes from the user are first processed by the frontend of an Access Node, where they are divided into variable-sized blocks and a tree of blocks is constructed. For each block, its SHA-1 hash key is computed, which will be used to decide whether the block is unique or duplicate…the block's hash key is first looked up in the Translation Cache… if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index. It is delivered to the appropriate Index Node by routing through the DHT. The Global Block Index is then read and a set of candidate block locations is returned); and sending to the first computing node an indication to discard the third data segment (Welnicki [0186] once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-6, 8-10 and 12-13 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Welnicki et al. [US 20130036289 A1, 2011-09-21].

With respect to claims 5 and 12, the claims limitations of a method and storing instructions executed by the at least one processing unit of backing up data, comprising: 
in response to receiving a data segment from a management node [e.g. storage system], calculating a hash to uniquely identify the data segment [e.g. backup system 11 that controls a backup process via a network N] ([0329] FIG. 4, a storage system 10 of the present invention is connected to a backup system 11 that controls a backup process via a network N. The backup system 11 acquires backup target data (storage target data) stored in a backup target device 12 connected via the network N, and requests the storage system 10 to store. Thus, the storage system 10 stores the backup target data requested to be stored as a backup.
([0331] Fig. 5, the storage system 10 has a function of dividing storage target data and storing them in a distributed manner in the storage nodes 10B which are storage devices. The storage system 10 also has a function of checking whether data of the same content has already been stored by using a unique hash value representing the feature of storage target data (block data), and for data which has been stored, eliminating duplicate storage by referring to the storing position of such data);
 looking up the hash in a local hash cache storing hashes of data in a local backup storage device ([0336] the data storage controlling unit 21 performs duplication determination to determine whether or not block data D, to be newly stored, has been stored in the storage node 10B, that is, a storage device. At this moment, the data storage controlling unit 21 checks whether or not the hash value of the block data D exists in any of the SCC indexes B2, which have been recently read in the access node 1A. If the hash value of the block data D does not exist in any of the SCC indexes B2, the data storage controlling unit 21 then checks whether or not the hash value of the block data D, to be newly stored, exists in a global block index C1 stored in the index node 10C. Further, in the case where the SCC index B2 has not been read in the access node 1A, the data storage controlling unit 21 also checks whether or not the hash value of the block data D, to be newly stored, exists in the global block index C1 stored in the index node 10C);
in response to missing the hash in the local hash cache, sending the hash to the management node ([0337] If the hash value of the block data D, to be newly stored, does not exist in the global block index C1 stored in the index node 10C, the data storage controlling unit 21 newly saves the block data of the stream data in the storage node 10B);
in response to receiving from the management node an indication to store the data segment, storing the data segment in the local backup storage device; and adding the hash into the local hash cache ([0185-0186] the Access Node maintains one Open Synchrun for each data stream being written. All new blocks are stored in this synchrun. If there is no open synchrun for the stream, or the previous synchrun's capacity was exceeded, a new synchrun is allocated. 
Once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure.
   [0340] as the data is stored as described, a plurality of continuous units of block data D1, D2, D3, and the like of the backup target data A are continuously stored in the same storage node 10B, and units of data indicating their storing positions are also stored continuously in the SCC index B2. The storage node 10B (a specific region within a particular SCC file B1) storing the block data D1, D2, D3, and the like is managed by the global block index C1).

With respect to dependent claim 6, Welnicki further teaches in response to receive another data segment from a management node, calculating another hash to uniquely identify the other data segment: looking up the other hash in the local hash cache; in response to missing the other hash in the local hash  cache, sending the other hash to the management node ([0177-0180] writes from the user are first processed by the frontend of an Access Node, where they are divided into variable-sized blocks and a tree of blocks is constructed. For each block, its SHA-1 hash key is computed, which will be used to decide whether the block is unique or duplicate…the block's hash key is first looked up in the Translation Cache… if the block is not found in the Translation Cache or does not pass verification, a query for the block's hash key is sent to the Global Block Index. It is delivered to the appropriate Index Node by routing through the DHT. The Global Block Index is then read and a set of candidate block locations is returned); and in response to failing to receive from the management node an indication to store the other data segment within a predetermined period of time after sending the other hash to the management node ([0168-0169] the lease is returned when an actual translation is inserted for the same hash, if the write fails or if the lease expires (e.g. because the original Access Node from handling the write stopped responding)), discarding the other data segment ([0186] once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure).

With respect to claim 8, Welnicki teaches a device for backing up data, comprising: at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising: 
in response to receiving from a backup server a data stream to be backed up, dividing the data stream into a plurality of data segments [e.g. backup system 11 that controls a backup process via a network N]; ([0329] FIG. 4, a storage system 10 of the present invention is connected to a backup system 11 that controls a backup process via a network N. The backup system 11 acquires backup target data (storage target data) stored in a backup target device 12 connected via the network N, and requests the storage system 10 to store. Thus, the storage system 10 stores the backup target data requested to be stored as a backup); distributing the plurality of data segments to at least one computing node that is different from the device for backing up data [e.g. storage nodes of each access nodes] ([0331] Fig. 5, the storage system 10 has a function of dividing storage target data and storing them in a distributed manner in the storage nodes 10B which are storage devices. The storage system 10 also has a function of checking whether data of the same content has already been stored by using a unique hash value representing the feature of storage target data (block data), and for data which has been stored, eliminating duplicate storage by referring to the storing position of such data);
 in response to receiving a hash of a respective data segment from a first computing node of the at least one computing node, looking up the hash in a global hash cache, the hash being generated by the first computing node to uniquely identify the data segment, the global hash cache storing hashes of data in a backup storage device ([0336] the data storage controlling unit 21 performs duplication determination to determine whether or not block data D, to be newly stored, has been stored in the storage node 10B, that is, a storage device. At this moment, the data storage controlling unit 21 checks whether or not the hash value of the block data D exists in any of the SCC indexes B2, which have been recently read in the access node 1A. If the hash value of the block data D does not exist in any of the SCC indexes B2, the data storage controlling unit 21 then checks whether or not the hash value of the block data D, to be newly stored, exists in a global block index C1 stored in the index node 10C. Further, in the case where the SCC index B2 has not been read in the access node 1A, the data storage controlling unit 21 also checks whether or not the hash value of the block data D, to be newly stored, exists in the global block index C1 stored in the index node 10C); and
in response to missing the hash in the global hash cache, adding the hash into the global hash cache ([0337] If the hash value of the block data D, to be newly stored, does not exist in the global block index C1 stored in the index node 10C, the data storage controlling unit 21 newly saves the block data of the stream data in the storage node 10B); and 
sending to the first computing node an indication to store the data segment in the backup storage device cache ([0185-0186] the Access Node maintains one Open Synchrun for each data stream being written. All new blocks are stored in this synchrun. If there is no open synchrun for the stream, or the previous synchrun's capacity was exceeded, a new synchrun is allocated. 
Once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure.
   [0340] as the data is stored as described, a plurality of continuous units of block data D1, D2, D3, and the like of the backup target data A are continuously stored in the same storage node 10B, and units of data indicating their storing positions are also stored continuously in the SCC index B2. The storage node 10B (a specific region within a particular SCC file B1) storing the block data D1, D2, D3, and the like is managed by the global block index C1).

With respect to dependent claim 9, Welnicki further teaches in response to hitting the hash in the global hash cache, sending to the computing node an indication to discard the data segment ([0186] once an open synchrun for the block is selected, the block is erasure-coded into SNC.sub.Data fragments, and the fragments are sent to components of the supernode hosting the open synchrun. One of the components, the Write Initiator, is responsible for synchronizing the write operation. It sends a request to insert a translation for the block being stored to the Global Block Index. It collects confirmations of storage of the SNC.sub.Data fragments, and replies to the Access Node with success or failure).

With respect to dependent claim 10, Welnicki further teaches wherein distributing the data segment to the computing node comprises: determining, from the at least one computing node, a second computing node pre-binding to the backup server; determining validity of the second node; and in response to the second node being valid, sending the plurality of data segments to the second computing node ([0192-0193] if the Access Node already had a Synchrun open for the stream, it will normally try to allocate the next Synchrun in the same Streamrun. Since a Streamrun Id determines the Supernode, an allocation request can be sent through the Data FPN to the appropriate Write Initiator. If the allocation succeeds, the Write Initiator will assign the next Synchrun Id and return it to the Access Node. The Access Node will then submit all new writes with this Synchrun Id. If the allocation fails, either because the Streamrun is full or the Supernode is out of space, the Access Node has to allocate a new Streamrun…).
With respect to dependent claim 13, Welnicki teaches wherein the acts further comprise: in response to failing to receive from the management node an indication to store the data segment within a predetermined period of time, discarding the data segment (Welnicki [0168-0169] the lease is returned when an actual Translation is inserted for the same hash, if the write fails or if the lease expires (e.g. because the original Access Node from handling the write stopped responding)).

Response to Amendment
In response to the 11/12/2021 office action claims 1, 8 and 17 have been amended, no new claim has been added, and claim 16 has been cancelled. Claims 1-3, 5-6, 8-10, 12-13 and 17-18 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 01/12/2022 have been considered. 
Regarding interview request please review the summary interview dated 10/12/2022.
Applicant argues (page 10) the cited reference does not teach or suggest having all of limitations (a), (b), (c). 
Examiner’s response:
Welnicki in paragraph [0331 and 336] teaches (a) “in response to receiving from a backup server a data stream to be backed up, dividing the data stream into a plurality of data segments;” [e.g. backup system 11 that controls a backup process via a network N]; (b) “distributing the plurality of data segments to at least one computing node, the management node being different from each computing node;” [e.g. storage nodes of each access nodes]; (c) “in response to receiving a hash of a respective data segment [e.g. block data] from a first. computing node of the at least one computing node [e.g. access node 10], looking up the hash in a global hash cache, the hash being generated by the first computing node to uniquely identify the data segment, the global hash cache storing hashes of data in a backup storage device, wherein looking up the hash includes accessing the global hash cache from the management node that is different from each computing node;” [e.g. the data storage controlling unit 21 then checks whether or not the hash value of the block data D, to be newly stored, exists in a global block index C1 stored in the index node 10C].
In addition the new reference Kleiman in paragraph [0016, 0020-0021] teaches the new amendments wherein looking up the hash includes accessing the global hash cache from the management node [e.g. Fig. 2, staging area data node of each server node] that is different from each computing node [e.g. data node 210A and data node 210 B].
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153